Title: To Thomas Jefferson from Gurdon S. Mumford, 8 August 1825
From: Mumford, Gurdon S.
To: Jefferson, Thomas


Dear Sir
New York
8 August 1825
I received the Honor of your Letter under Date of the 26 July—When I wrote you on the 18th I did not expect to tax you with an answer, it would be unreasonable to think at your time of life that you could spare time to answer  the numerous communications which are daily made to you.The threaten’d aspect of our National relations when I had the satisfaction to act in concert with you, has made a lasting impression on my mind, in that momentous crisis when our beloved Country was innocently placed between the two great Billigerents, who appear’d to agree in nothing else, but in one point, that of indirectly assailing our mild institutions, through the channel of our Commerce by sweeping it from the ocean, and thereby fomenting dissatisfaction among our own Citizens, even against the Government of their own choice to review the anxious moments of your Administration and to observe the happy results that have, under the blessing of God, attended the course adopted in those critical moments must now afford you great consolation.—If ever a Nation had justifiable cause of war it was the American nation, we had no other alternative left but an appeal to Arms; it had become a second war for Independence and existence as a Nation.—The glorious termination of that war, has taught the old world that we will assert and maintain our just rights.I observe with great satisfaction that you employ your useful experience in founding the Virginia University how praise worthy are your exertions to extend useful knowledge, for on that basis must depend the duration of the Republican institutions in all Countries.—As a Member of the French benevolent society established in this City, for charitable purposes, whose funds are not adequate for the worthy objects of their benevolence in relieving the comfortless and distressed portion of their Countrymen in this place; and being desirous to contribute my mite, I have ventur’d to compose a hasty sketch of the Grand Fête as discribed in the enclosed Pamphlet for the purpose of being sold here, and also sent to France for sale among the liberales, the avails to be appropriated for the laudible purposes of the Society—I send you a Copy not on account of it’s merit, nor it’s novelty the whole subject is familiar to you, but more particularly intended for the use of the rising generation in order to bring before their view the trials and deprivations and exertions of their Father’s in obtaining the Independence of their Country.—I lately received a Letter from your co-patriot The Honorable John Jay residing at his peaceful abode on his Farm at Bedford West Chester County, He like yourself supports his advanced age in a most remarkable manner, and continues in the enjoyment of all the faculties of his great mind.—With Sentiments of great Esteem and RespectYour friend & Humble ServantGurdon Saltonstall Mumford